Citation Nr: 1624292	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  10-13 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for service-connected degenerative disc disease of the cervical spine with radiculopathy of the arms, evaluated as 10 percent disabling prior to March 16, 2010, and in excess of 20 percent since March 16, 2010.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband
ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1994 to December 2000. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the RO. 

In September 2011, the Veteran had a hearing with a Veterans Law Judge.  In January 2012, the presiding Veterans Law Judge remanded the case to the RO to be readjudicated, to include consideration of separate ratings of any associated neurologic abnormalities.  The RO readjudicated the matter in a February 2012 Supplemental Statement of the Case and returned the appeal to the Board.  In September 2013, the presiding Veterans Law Judge again remanded the case, to update the treatment record and obtain VA examinations.  VA treatment records were obtained through September 2014, and new examinations took place in August 2014 and January 2015.  

In April 2016, the Veteran was advised that the Veterans Law Judge who had conducted the hearing in 2011 was no longer with the Board, as he had since retired.  She was provided the opportunity to have a hearing with another Veterans Law Judge, but she did not respond.  Therefore, the Board will consider her case on the evidence of record, which includes the transcript from her 2011 hearing.  

Since the most recent Supplemental Statement of the Case was issued, the Veteran has provided additional relevant information.  She filed a VA 21-8940 as related to the pending TDIU claim.  Fortunately, the Veteran provided a waiver of initial RO consideration of that evidence.  Therefore, the Board may proceed with the adjudication of the appealed claims.  

FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's cervical spine disability has been characterized by complaints of pain with movement and limited range of motion with forward flexion of greater than 15 degrees but less than 30 degrees. 

2.  Although the Veteran has complained of residual arm pain due to her service-connected cervical spine disability, there is no objective evidence of neurological issues affecting the upper extremities. 

3.  The probative evidence of record demonstrates that the Veteran's service-connected disabilities, when evaluated in association with the Veteran's educational attainment and occupational experience, preclude all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to March 16, 2010, the criteria for a 20 percent rating for degenerative disc disease of the cervical spine with radiculopathy of the arms were met.  At no time during the appeal period was the criteria for a rating higher than 20 percent met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

2.  The criteria for a separate rating for radiculopathy of the upper extremities have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8510 (2015).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.15, 4.16, 4.18 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.
In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A.  Cervical Spine 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine and are rated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

		Unfavorable ankylosis of the entire cervical spine	40

		Forward flexion of the cervical spine 15 degrees or less; or, favorable 
			ankylosis of the entire cervical spine	30

Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis	20

Forward flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the 
			  height	10

Spine disabilities with evidence of intervertebral disc syndrome based on incapacitating episodes is rated under the Formula for Rating IVDS. Whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  For the purposes of this rating formula, an incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Formula for Rating IVDS, Note (1).  Without evidence of physician prescribed bedrest due to the cervical spine disability, the Board focused its analysis on the general rating criteria for spine disabilities.   

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse. Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints. The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

In evaluating the evidence of record, the Board finds that the Veteran is entitled to a 20 percent rating, and no higher, for the entire appeals period.  At the time of the Veteran's October 2008 claim, she was in receipt of a 10 percent rating under Diagnostic Code 5242, discussed above. The Veteran contended that she was entitled to a higher rating.  

In reviewing available VA treatment records leading up to the claim, the Veteran had opportunities to discuss symptoms of pain and limited range of motion in her neck, but did not have an opportunity to undergo diagnostic tests to determine the precise level of disability based on range of motion.  Accordingly, VA scheduled her for a VA examination, which was conducted in November 2008.  At the November 2008 examination, the Veteran discussed in depth the chronic pain she experienced throughout her neck and her upper extremities.  She reported that the pain increased with physical activity, stress, weather, as well as when sitting or lying down. She also reported that the pain caused her difficulty concentrating at work resulting in low productivity.  Objective tests revealed that the Veteran had forward flexion with pain to 30 degrees.  The Board finds this result consistent with a 20 percent rating.  Such a rating is warranted when forward flexion is greater than 15 degrees, but no greater than 30 degrees.  The RO clearly made a mistake by not increasing the Veteran's rating at the time of her increased rating claim. 

The examiner also noted that the Veteran had IVDS within the cervical spine.  However, the Board notes that for rating purposes, the Veteran did not have physician prescribed bed rest, which would meet the alternative rating criteria. 

In May 2009, the Veteran underwent a private evaluation at The Orthopaedic Center.  The Veteran again provided general statements about her symptoms related to her cervical spine disability, but did not undergo any range of motion testing to determine if any further decline was present. 

Following the private examination, the Veteran underwent another VA spine examination, which was conducted in March 2010.  The Veteran's forward flexion had declined to 20 degrees with pain and no additional limitation seen with repetitive movement.  Based on these results, the Veteran's range of motion continued to be consistent with a 20 percent rating.    

Following the March 2010 examination, the Veteran underwent a neurological consultation at the Oklahoma City VA Medical Center, where she complained of neck pain on flexion and extension.  However, notations of the specific range of motion results were not noted in the progress notes. The Veteran had additional opportunities to discuss the severity of her cervical spine disability at a private independent medical examination conducted at the Ellis Clinic in February 2013.  Unfortunately, only the Veteran's complaints and symptoms were discussed.  No range of motion testing related to the cervical spine was performed.  

The last examination of record was conducted by VA in January 2015.  The VA examination revealed that the Veteran had made significant improvement with her cervical spine disability.  The Veteran's forward flexion was normal at 45 degrees. In trying to elicit whether additional range of motion would result due to a flare up, the examiner noted that it was not possible without resorting to mere
speculation to estimate either loss of ROM or describe loss of function because there was no conceptual or empirical basis for making such a determination
without directly observing function under these conditions.   

With the examination showing dramatic improvement, the Veteran is not entitled to an increase, and if applied, would actually see a reduced rating.  However, the Board will continue the 20 percent rating based on Veteran's reports of continued pain.  The Board recommends that when the Veteran has a flare up of the cervical spine condition, that she attempt to be seen by a medical professional as soon as possible.  With such evidence, the Board would be able to more accurately determine the severity of her cervical spine disability during such time periods.  

In the absence of ankylosis and consistent forward flexion above 15 degrees, no more than a 20 percent rating is warranted.  

B.  Separate Rating for Radiculopathy 

Radiculopathy of the upper extremities is rated under Diagnostic Code 8510, pertaining to paralysis of the upper radicular group (fifth and sixth cervicals). Diagnostic Code 8510 provides a 20 percent rating for either the major or minor side that has mild incomplete paralysis.  A 40 percent rating is warranted for moderate incomplete paralysis on the major side and 30 percent disabling on the minor side.  A 50 percent rating is warranted for severe incomplete paralysis of the radicular group of a major extremity, and a 40 percent rating is warranted for severe incomplete paralysis affecting the minor extremity.  Complete paralysis of the upper radicular group, with all shoulder and elbow movements lost or severely affected and hand and wrist movements not affected, warrants a 70 percent rating for the major side and a 60 percent rating for the minor side. 38 C.F.R.  § 4.124a, Diagnostic Code 8510.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. 38 C.F.R. § 4.123. The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis. 38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a . When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor. Id.  

At the initial rating, the RO characterized the Veteran's cervical spine disability as degenerative disc disease with radiculopathy in the arms based on her subjective complaints of pain in her arms.  At the time of the initial rating, and later claim of increase presently on appeal, no neurological evaluation was conducted as to whether the Veteran in fact had radiculopathy, which could warrant a separate rating.   The January 2012 Board decision noted this oversight, and remanded the claim to the RO to readjudicate the issue of an increased rating for service-connected cervical disc disease with radiculopathy in the arms.  In initiating the remand, the Board also ordered the RO to rate any associated objective neurologic abnormalities separately under an appropriate diagnostic code.  The RO, in relying on a March 2010 VA examination report, found no evidence of upper extremity radiculopathy.  At the March 2010 examination, the Veteran had normal muscle strength, mass, tone and sensation in her upper extremities.  A later VA examination conducted in January 2015 also revealed normal upper extremities with no signs or symptoms of radiculopathy.  Without evidence of an actual radicular condition, a separate rating is not warranted at this time.   

C.  Extraschedular Considerations 

In extraschedular considerations, the threshold factor is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations (or ratings) for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In comparing the Veteran's disability level and symptomatology of the cervical spine disability to the rating schedule, the degree of disability presented throughout the entire appeals period is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  The rating criteria used focuses on range of motion which encompasses pain to the extent it affects range of motion.  Based on the examination reports covering the entire appeal period, the severity is consistent with a 20 percent rating for the entire appeals period, and no higher. 

Even if the Board was convinced that the Veteran's statements of decreased activity, chronic pain and limited range of motion were sufficient to warrant review of the second step, the Veteran's claim for extraschedular consideration for her cervical spine disability continues to fail.  Some of the factors considered "exceptional" include frequent periods of hospitalization and marked interference with employment.  Based on the record, the Veteran has not been hospitalized due to the cervical spine disability.  The Veteran has also provided mixed reports as to whether the cervical spine disability significantly interfered in her work.  At the March 2010 VA examination, the examiner found that the cervical spine disability had no significant impact on the Veteran's work as an accountant.   The only issues noted were that she would have increased neck pain when doing prolonged computer work or writing. The Veteran has reported that she had reduced productivity due to pain.  It would seem that such issues would be resolved by taking occasional breaks to prevent the Veteran's neck from being in one position for prolonged periods. 

In the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for the Veteran's cervical spine disability or is not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Here, the Board has only addressed the cervical spine disability on appeal due to the fact that the Veteran has not raised the issue of extraschedular consideration based upon a combination of service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014),

II.  TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent rating.  38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The inability to secure a substantially gainful occupation is determined in a two-part analysis.   

Generally, the veteran must first meet a schedular requirement.  If the veteran has only one service-connected disability, it must be rated at 60 percent or more; if she has two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 
38 C.F.R. § 4.16(a).  

The determination of a grant, once the schedular requirement is met, is dependent on the second part of the analysis - "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In analyzing the severity of these disabilities, VA may consider a veteran's level of education, special training, and previous work experience, but may not consider a veteran's advancing age and nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 
1 Vet. App. 356 (1991).   Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a 
facts-found basis when earned annual income does not exceed the poverty 
threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.
Marginal work is not considered substantially gainful employment.  

In reaching a decision, it is necessary that the record reflect some factor which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not a veteran is capable of performing the physical and mental acts required by employment, not whether she can find employment.  
See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).



A.  Analysis 

Throughout the appeal period, the Veteran has met the schedular criteria for a TDIU.  At the time of the claim the Veteran had a service-connected major depression rated at 50 percent and a combined rating of all service-connected disabilities of 70 percent, which increased to 80 percent as of March 16, 2010, and to 90 percent as of September 21, 2011.  The Veteran is currently service connected for the following disabilities:  (1) major depression at 50 percent, (2) hiatal hernia at 30 percent, (3) degenerative disc disease of cervical spine at 20 percent, (4) mechanical low back pain at 20 percent, (4) bilateral muscle strain of the hips at 10 percent each side, (5) bilateral hallux valgus at 10 percent each foot, 
(6) bilateral patellofemoral stress syndrome at 10 percent each knee, (7) IVDS at 10 percent and (8) tension headaches rated noncompensable.  

1.  Education and Work Experience

The Veteran has a college degree.  She has had no training other than college since graduation.  She last worked as a full-time auditor from January 2008 to October 2008.  Since leaving work, the Veteran takes care of her young child.  From the record, it appears that the Veteran has worked primarily in office-type work environments in sedentary positions with a component of meeting clients. 

2.  Impact of Service-Connected Disabilities on Employability

a.  Major Depression 

The Veteran's major depression is currently rated at 50 percent disabling.  As a result of her major depression, the Veteran has had intermittent periods of depressed mood.  However, she has noted that her mood has improved with psychotherapy through the Oklahoma City VA Medical Center and daily exercise.

In a work setting, the Board finds that her depression would not substantially interfere in the Veteran's ability to sustain full-time gainful employment.  As seen in various therapy records from her local VA Medical Center in 2009 and 2010, despite having depressed mood, the Veteran continued to be oriented to person, time, place and situation.  Her thought process was logical and coherent.  Her judgment and insight remained good.  The Veteran's memory was also grossly intact and her concentration was good. Also during her therapy appointments, the Veteran was able to maintain a good rapport with the therapist throughout the sessions.

The primary impact of the Veteran's major depression is daytime somnolence (sleepiness), which may cause the Veteran difficulty focusing on a work assignment towards completion.  This alone is not sufficient to preclude all forms of substantially gainful employment.  The Veteran has a history of being in sedentary work environments.  If she were allowed to take occasional breaks, this could help to counteract some of the sleepiness felt throughout an 8-hour workday, 40 hour work week.

b.  Hiatal Hernia 

The Veteran's hiatal hernia is currently rated at 30 percent.  This condition does not appear to have any significant impact on the Veteran's ability to sustain gainful employment.  She was last evaluated specifically for this condition in November 2008.  This disability causes a variety of symptoms including stomach pain, heart burn, and regurgitation of stomach contents.  However, the disability has not led to any underlying diseases such as anemia or malnutrition. By taking her medication and eating a modified diet, her symptoms appear to be kept under control.

c.  Tension Headaches 

The Veteran's tension headaches are currently rated as noncompensable.  
She describes a combination of prostrating and non-prostrating headaches.  Medical guidance used by the VA Compensation Service suggests that a prostrating attack causes one a lack of strength to the point of exhaustion.  See VA Compensation Service's Medical Electronic Performance Support System. She has reported that the headaches usually occur on the right side, the back of her head, or the entire head.  During a headache attack, she prefers to lie down.  The worst of these headaches will last from an hour to a couple of days and occur approximately twice a month.  The headaches have been found not to impact the Veteran's ability to work, as noted in an August 2014 VA examination.  By the Veteran's own account, even though she described having prostrating headaches, she did not report a complete disruption of normal activities when having headaches.  A work place accommodation would allow the Veteran to take a break at the onset of one of these headaches, in possibly a dark area, to allow it to subside.

d.  Spine-related Disabilities

The Veteran has multiple disabilities that affect her spine including degenerative disc disease of the cervical spine currently rated at 20 percent, mechanical low back pain with a 20 percent rating, and intervertebral disc syndrome with a 10 percent rating.   

Due to the Veteran's cervical spine disability, she has pain that radiates from her neck to her upper extremities.  Although the Veteran was able to carry out duties as an auditor despite her cervical spine disability, she reported to the March 2010 VA examiner that she had increased pain when leaning forward to write or use her computer.  Accordingly, even if in a sedentary position, the Veteran would have to have the ability to shift positions, and take breaks as necessary to prevent worsening of symptoms.  However, at a January 2012 Oklahoma VA Medical Center follow-up appointment, she reported that the frequency of her symptoms had improved with treatment.  By the January 2015 VA examination, the examiner found that the cervical spine condition had no impact on the Veteran's ability to work. Even with improvement, the Board finds the above noted limitations necessary to keep the Veteran working full-time.  Also as noted, the Veteran has intermittent pain in her arms as related to the cervical spine disability.  The Veteran is right hand dominant. An August 2014 examiner recommended that the Veteran should not do any repetitive reaching out or overhead.  The Board agrees with this opinion to minimize the Veteran's symptoms. 

The mechanical low back pain condition causes diffuse pain, which appears to act like fibromyalgia, as noted in the August 2014 VA examination report.  The condition causes muscle spasms and can be affected by the weather and stress.  The August 2014 examiner opined that the disabilities affecting the thoracolumbar spine would impair the Veteran's ability to work. She reports when she has a flare up the pain can last up to two weeks.  She tries to avoid sitting in one position for too long, which has been known to trigger a flare up.  

Overall, the Veteran could sustain full-time sedentary employment with an alternating sit/stand option and ability to take breaks during a flare up.  She should also be limited to work in a relatively low stress work environment.  

e.  Lower Extremity Disabilities 

The Veteran has three disabilities affecting her lower extremities, hallux valgus, bilateral muscle strain in the hips, and bilateral patellofemoral stress syndrome.  The Veteran is in receipt of 10 percent ratings for each knee, hip joint and foot.  All conditions considered singly or in combination impair how long the Veteran can stand and walk, as well as perform certain postural maneuvers.  At a 2012 VA examination, the examiner opined that the knee condition would interfere with employment by limiting occupational functions that require repetitive kneeling, bending, squatting and prolonged standing and walking for more than 30 minutes each without the ability to change positions.  In a November 2008 VA examination, the examiner noted that the Veteran would have difficulty moving after sitting for long periods due to the hip disability which causes pain, weakness, stiffness and fatigability.  If the Veteran walks too much, she will have increased right leg pain and has nearly fallen, according to the February 2013 evaluation report prepared by the Ellis Clinic.  The foot condition on its own would also limit the Veteran's ability to stand and walk for prolonged periods.  Based on these limiting criteria, the Veteran could perform sedentary work with a sit/stand option at will to accommodate additional pain and fatigue from being in one position for prolonged periods.

f.  Combined Effect of Service Connected Disabilities 

Although on a singular basis, the Board has not found that any of the Veteran's service connected disabilities outright precludes substantial gainful employment, the Board finds that a combination of the service connected disabilities, as noted by the February 2013 Ellis Clinic private evaluation, preclude substantial gainful employment.  Although the Veteran would be able to engage in sedentary work despite her disabilities, she has flare ups caused by her spine and headache disabilities that have an unpredictable onset and can affect the Veteran for days and weeks at a time each month.  The Veteran would also be plagued by daytime sleepiness caused by her major depression and chronic pain medications.  The Board finds that few employers could tolerate the frequent absences the Veteran would have, several times a year, due to flare ups.  Furthermore, the Veteran's daytime sleepiness would also cause lapses in concentration, which would further hinder her ability to obtain and sustain gainful employment.  In sum, the Board grants the Veteran a TDIU. 

III.  VA's Duties to Notify and Assist

Veterans Claims Assistance Act of 2000 (VCAA) notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Here, full VCAA notice was provided in October 2008 and January 2014.  In light of the foregoing, and in the absence of any allegation of prejudice by the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudication, with resulting prejudice to the Veteran.  

With regard to the duty to assist, the VA received the Veteran's service treatment records, service personnel records, and post-service treatment records identified by the Veteran and by other entities. Furthermore, the Veteran was afforded several examinations in 2008, 2010, 2012, 2014, and 2015.  The examiners, medical professionals, interviewed the Veteran and conducted appropriate tests, which were adequate for rating purposes.  Any deficiencies noted regarding earlier examinations have been cured with more recent examination reports. 38 C.F.R. 
§ 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007). 

The Board notes that the Veteran's representative requested that a new VA examination should be conducted because the examiner refused to ascertain the Veteran's range of motion of the cervical spine during a flare up absent being able to observe the actual range of motion in such an instance.  At the examination, the Veteran had normal range of motion.  The examination provides a snapshot of the severity of the Veteran's cervical spine disability on that day.  During that examination, the Veteran was at her best with normal cervical range of motion. In order to capture her at her worst, she would need to be observed during a flare up, as the examiner stated.  There would be no way possible to ensure any examination scheduled by VA would occur during such a flare up.  Accordingly, an attempted scheduling of a new examination in such an instance would be futile.  The Board recommends that the Veteran schedule an appointment with her treating physician or other medical individual who can assess her range of motion during a flare up.

The Veteran was also provided an opportunity to provide testimony in a hearing before a Veterans Law Judge (VLJ). When a VLJ conducts a hearing, he or she must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the presiding Veterans Law Judge solicited information regarding the severity of the Veteran's cervical spine disability, as well as the reasons why she felt she is entitled to a TDIU. During the hearing, the Veteran was also asked if there was any outstanding evidence related to her claim, but none was noted.  Accordingly, the Board finds there was no prejudice to the Veteran in the way the hearing was conducted. 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the claims on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.
ORDER

A rating of 20 percent for degenerative disc disease of the cervical spine with radiculopathy of the arms is granted for the appeal period prior to March 16, 2010, subject to the rules and regulations governing VA monetary benefits. 
 
A rating higher than 20 percent for degenerative disc disease of the cervical spine with radiculopathy of the arms is denied for the entire appeal period. 

A separate rating for radiculopathy of the arms related to degenerative disc disease of the cervical spine is denied. 

A TDIU is granted, subject to the rules and regulations governing VA monetary benefits. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


